08/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0670



                                 No. DA 19-0670


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

MATTHEW DOUGLAS WEBB,

             Respondent and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including September 25, 2020, within which to prepare, serve, and file its

response brief.




MPD


                                                                      Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           August 26 2020